DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.


Claim Objections

In light of the amendments filed on 02/16/2021, the Claim Objection to Claims 8 has been withdrawn.


Reponses to Applicant’s Remarks/Argument

In response to Applicant’s amendment made on 02/16/2021, claims 1, 8, 12, 13, 15, 16, 17, 18 and 19 have been amended and claims 1-20 are pending. Accordingly this office action is made FINAL.

In response to the amendment made to the claims, Examiner is relying on a new primary reference to address the changes to the scope of previous invention. Therefore, this office action is based on a new ground of rejection. As a consequence, Applicant is advised to review detailed mapping of claim limitations to the relevant sections of the Ewen et al., US 2006/0195416. 


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ewen et al. US 2006/0195416 Al, hereinafter Ewen in view of Brown et al. US 8775413 B2, hereinafter Brown.

As per claim 1, (Currently Amended) A method, comprising: receiving a data engine request on a local data engine system comprising a local database management system (DBMS); 

Ewen discloses a method of utilizing local DBMSs such as DB2  to include conventional query optimizers to generate query execution plan:
(Ewen [0003] Database management systems (DBMS), particularly relational DBMSs, are widely used. Conventional local DBMSs, such as DB2, utilize local data sources. Such conventional local DBMSs generally include conventional query optimizers used to generate a query execution plan for a particular query. The query execution plan determines how the particular query will be executed by the conventional local DBMS.)

comprising an external DBMS different from the local DBMS; 

Ewen discloses a method of configuring DBMSs utilizing, external data sources that might include independent instances of the same (local) database:
(Ewen [0006] Conventional federated Database Management Systems are conventional DBMSs that are able to interface with independent, external data sources and provide a relational view over remote data. Such external data sources might include independent instances of the same (local) database, third party relational databases and also non- relational data sources like spreadsheets and flat files.)

obtaining statistics from an external resource of the external data engine system used in fulfilling the portion of the data engine request on the external data engine system; 

Ewen discloses a method of determining the portions of the query execution plan that will be executed by the external data sources:
(Ewen [0006] lines 16-23: “However, for a conventional federated DBMS, the conventional query optimizer also determines those portions of the query execution plan that will be executed by the external data sources. In particular, the conventional query optimizer considers both the cost of executing portions of the query at each external data source as well as the additional costs of the federated overhead.”)

and modifying an optimization and an execution plan for processing the data engine request on the local data engine system based on the statistics 

Ewen discloses a method of analyzing statistics (e.g., “based on the statistics”) and update optimizer (e.g., “modifying an optimization”) accordingly.  (See FIG.3 element 164)

With respect to claim 1, Ewen teaches the steps of receiving the data engine request, identifying a portion of data engine request, and obtaining statistics. However, with respect to the step of “modifying an optimization and an execution plan for processing the data engine request” in claim 1, Ewen does not explicitly indicate that an execution plan is modified in accordance with “a Service Level Goal (SLG) associated with the data engine request.”

and a Service Level Goal (SLG) associated with the data engine request.  

However, Ewen in view of Brown discloses a method of assigning goals called “Service Level Goals or SLGs” to the workload group and correlating the results of the workload and taking action to improve performance:
(Brown Col. 6 lines 50-58: The system's operation has four major phases: 1) assigning a set of incoming request characteristics to workload groups, assigning the workload groups to priority classes, and assigning goals (called Service Level Goals or SLGs) to the work load groups; 2) monitoring the execution of the workload groups against their goals; 3) regulating (adjusting and managing) the workload flow and priorities to achieve the SLGs; and 4) correlating the results of the workload and taking action to improve performance.)

Thus, one of ordinary skill in the art would have motivated to use the teachings of Brown, assigning goals called “Service Level Goals or SLGs” to the workload group and correlating the results of the workload in order to achieve overall performance improvement on the system.

Therefore, it would have been obvious to incorporate the teachings of Brown in Ewen because both the references are directed to the field of databases request processing and query optimizing. One would be motivated to combine these two references because by combining them the selection process of Ewen can be improved by incorporating the performance adjustment of Brown, specifically discloses that correlating the results of the workload and taking action to improve performance. 

As per claim 2, (Original) The method of claim 1, wherein receiving further includes receiving the data engine request as a data engine query.
  
Ewen discloses a method of executing a portion of the query on an external data source:
(Ewen [0032] The optimizer queries are provided for execution to the external data sources, via step 158. In one embodiment, the optimizer queries may provide immediate feedback, for example by piggy backing the optimizer queries with the portion of the query being executed on the external data source.)

As per claim 3, (Original) The method of claim 2, wherein identifying further includes identifying the portion as access to a remote function located on the external data engine system.  

Ewen discloses a method of using query optimizer to generate the portion of the query (e.g., “identifying the portion”) to be executed on the external data source:
(Ewen [0031] Optimizer queries are generated for the external data source(s) used in executing the query in accordance with the query execution plan, via step 156. The particular optimizer queries generated depend upon the portion of the query being executed on the external data source and the 154 determination in step of which statistics are to be updated.)

Claims 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ewen, in view of Brown and further in view of McKenna, US 20150149436 A1, hereinafter McKenna.

As per claim 4, (Original) The method of claim 3, wherein identifying further includes identifying an Application Programming Interface (API) for accessing the remote function and the external data engine system from an external query grid mapping.  

Ewen does not explicitly discloses using API for accessing remote function and external data engine system for executing external queries.
However Ewen in view of McKenna discloses a method of specifying rewrite as a command for the database system using an application programming interface (API):
(McKenna, Par. [0062] In an embodiment, the rewrite constraints are specified using a rewrite constraint language. Each constraint may be specified by a string conforming to the syntax of the rewrite constraint language. Alternatively the rewrite constraints specification may be provided an XML string or any other format, for example, using the Javascript Object Notation (JSON) format. The rewrite constraint may be specified as a command for the database system. The rewrite constraint may be specified using an application programming interface (API))

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, being motivated to combine the teachings of McKenna, “specifying rewrite as a command for the database system using an application programming interface (API)” into the system of Ewen because, it would enhance system maintenance/service by replacing a complex set of database call procedures with a smaller set of API calls.

As per claim 5, (Original) The method of claim 4, wherein obtaining further includes obtaining the statistics as a total number of rows in the remote function and a data size of the rows in the remote function.  
Ewen does not explicitly discloses a method of using remote function to obtain the statistics or data.
However Ewen in view of McKenna discloses a method of specifying rewrite constraint using an API (e.g., calling “remote function”) which provides directives to the database system to generate temporary tables (e.g., table containing number of rows, occupying size of data) for storing intermediate results of database queries and rewrite the corresponding database queries in terms of the temporary tables:
(McKenna, Par. [0062] lines 7-10: “The rewrite constraint may be specified as a command for the database system. The rewrite constraint may be specified using an application programming interface (API).”
McKenna, Par. [0006] Embodiments disclosed herein rewrite database queries based on rewrite constraints specification. The rewrite constraints specification provides directives to the database system to generate temporary tables for storing intermediate results of database queries and rewrite the corresponding database queries in terms of the temporary tables. Explicitly creating these temporary tables allows the database system to estimate accurate statistics related to these temporary tables, thereby allowing the database system to optimize the corresponding database queries better.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, being motivated to combine the teachings of McKenna, “rewriting constraint using an application programming interface (API)” into the system of Ewen because, it would enhance system maintenance/service by reducing number of steps to rewrite constraints as API have a few of commonly used steps may already be implemented.

As per claim 6, (Original) The method of claim 4, wherein obtaining further includes obtaining the statistics as a histogram for column groupings associated with the remote function. 

Ewen discloses a method of including the number of rows in a table, the number of distinct values for a column, histograms of the distribution of data values in a column and joint statistics on groups of columns (e.g., “for column groupings”) in order to deal with possible correlations between column values.
(Ewen [0004] lines 10-18: The statistics might include the number of rows in a table, the number of distinct values for a column (e.g., “for column groupings”), histograms of the distribution of data values in a column, (e.g., “obtaining the statistics as a histogram”) the number of distinct index keys, and the most frequent values in a column. Advanced conventional query optimizers may also use joint statistics on groups of columns in order to deal with possible correlations between column values. In addition, many query optimizers also utilize statistics for other parameters in determining the cost.)

As per claim 7, (Original) The method of claim 1, wherein modifying further includes processing automated actions to create a modified optimization and a modified execution plan based on the statistics and the SLG.  

Ewen discloses a method of using the statistics to determine whether the information provided to the optimizer should be updated (e.g., “create a modified optimization and a modified execution plan based on the statistics and the SLG”) to improve the selection of a query execution plan: 
(Ewen [0027] Once statistics are collected for the optimizer queries, the statistics may be analyzed to determine whether the information provided to the optimizer should be updated to improve the selection of a query execution plan. In a preferred embodiment, this analysis may be performed utilizing the learning optimizer of the above-identified co-pending patent application.)

Claims 8, 10, 12, 13, 14, 15, 16, 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ewen in view of Brown, further in view of Chaudhuri et al., US 20040010488 A1, hereinafter Chaudhuri.

As per claim 8, (Currently Amended) The method of claim 7, wherein processing further includes evaluating rules to select the automated actions.

With respect to claim 8, Ewen does not explicitly discloses a method of evaluating rules to select the automated actions.
However, Ewen in view of Chaudhuri discloses a method of evaluating the benefit of a given intermediate statistic over the workload (e.g., “evaluating rules to select”) and adding intermediate statistics to the pool (e.g., “automated actions”) that provide relatively great benefit:
(Chaudhuri, Par. [0025] If additional intermediate statistics are necessary, and where the relational database has a workload that includes a set of queries that have been executed on the database, a pool of intermediate statistics may be generated based on the queries in the workload. For example, the pool of intermediate statistics may be generated by evaluating the benefit of a given intermediate statistic over the workload and adding intermediate statistics to the pool that provide relatively great benefit.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, being motivated to combine the teachings of Chaudhuri into the combined system of Ewen, because it provides benefit of a given intermediate statistic over the workload and adding intermediate statistics to the pool that provide relatively great benefit.

As per claim 9, (Original) The method of claim 1 further comprising, processing the execution plan and obtaining resource utilization metrics from the external data engine system based on actual processing of the portion on the external data engine system. 

Ewen discloses a method of configuring the optimizer queries to utilize resources (e.g., “obtaining resource utilization metrics”) of the external data source(s) used in executing the portion of the query in accordance with the query execution plan:
(Ewen [0025] In a preferred embodiment, the optimizer queries obtain information about the cardinalities of the operators used by the external data source(s) in executing the portion of the query in accordance with the query execution plan. Thus, at least one optimizer query may be generated for each of the external data sources used in executing the query. The optimizer queries provided may be configured to utilize resources of the external data source(s) used in executing the query.)

As per claim 10, (Original) The method of claim 9 further comprising, modifying the optimization and the execution plan based on the resource utilization metrics.

Ewen does not explicitly discloses a method of modifying the optimization and the execution plan based on the resource utilization metrics.
However, Ewen in view of Chaudhuri discloses a method of utilizing a histogram that describes the records (e.g., “resource utilization metrics”) verified by a given query component to transform query plan based on intermediate statistics which may possibly by rewriting (e.g., “modifying the optimization and the execution plan”) the query plan:
(Chaudhuri, Par. [0023] The method forms a transformed query plan based on the selected intermediate statistics (possibly by rewriting the query plan) and estimates the cardinality of the transformed query plan to arrive at a more accurate cardinality estimate for the query. For example, one type of intermediate statistic is a histogram that describes the records verified by a given query component)  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, being motivated to combine the teachings of Chaudhuri, a method of utilizing a histogram that describes the records (verified by a given query component to transform query plan because the transformed query plan to arrive at a more accurate cardinality estimate for the query.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ewen in view of Brown, further in view of Chaudhuri and Das et al., US 8,335,767 B2, hereinafter Das.

As per claim 11, (Original) The method of claim 1 further comprising, notifying a local data engine administrator 

Ewen and combined references do not explicitly discloses a method of notifying administer with an issue or request for further assistance on query event.
However, Das discloses a method of notifying an administrator that a certain plan has become invalid: 
(Das, Col. 20, lines 40-46: “For example, based on the information in one or more plan histories, a database server may provide a report indicating how often a certain index is used. As another example, the database server may utilize information in a plan history to notify an administrator that a certain plan has become invalid because of an event such as a dropped index.”)

when execution costs associated with optimization and the execution plan are unable to satisfy the SLG for the data engine request.  

Chaudhuri discloses a method of configure query optimizer to examine an input query and generates a query execution plan (e.g., “execution costs associated with optimization and the execution plan”) that most efficiently returns the results sought by the query in terms of cost. If the estimated difference in cost of the obtained plan query plan is significant (e.g., “the execution plan are unable to satisfy the SLG for the data engine request”), chances are that a SIT over attribute ai can provide relevant information and help the optimizer to choose the correct query plan:
(Chaudhuri, Par. [0046] Cost Estimation Using Cardinality Estimates Based on Statistics on Intermediate Tables 
Chaudhuri, Par. [0047] FIG. 2, Referring again to as already explained, the query optimizer examines an input query and generates a query execution plan that most efficiently returns the results sought by the query in terms of cost. The cost estimation module and its imbedded cardinality estimation module can be modified to utilize statistics on query expressions, or intermediate tables (these statistics will hereinafter be designated SITs) to improve the accuracy of cardinality estimates.
Chaudhuri, Par. [0086] lines 15-23: “Intuitively, for a given attribute ai, if the estimated difference in cost of the obtained plan query plan ( assuming different distributions for ai) is close to zero, the introduction of more detailed information (SITs) on ai will result in little effect, if any, on the quality of plans chosen by the optimizer. In contrast, if the cost difference is significant, chances are that a SIT over attribute ai can provide relevant information and help the optimizer to choose the correct query plan”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, being motivated to combine the teachings of Das, “a method of notifying an administrator that a certain plan has become invalid” into the system of Ewen and combined because, it would enhance system maintenance/service as well as user experiences by alerting administrator with an notification to draw attention for a task that require a human intervention for a resolution.

As per claim 12, (Currently Amended) A method comprising: altering a query execution plan for a query on a local database management system based on external system costs obtained from an external database management system different from the local database management system to fulfill a portion of the query 

Ewen discloses a method of configuring DBMSs utilizing, external data sources that might include independent instances of the same (local) database:
(Ewen [0006] Conventional federated Database Management Systems are conventional DBMSs that are able to interface with independent, external data sources and provide a relational view over remote data. Such external data sources might include independent instances of the same (local) database, third party relational databases and also non- relational data sources like spreadsheets and flat files.)

With respect to claim 12, Ewen does not explicitly discloses a method of providing a Service Level Goal for query:

and a Service Level Goal (SLG) for the query; 

However, Ewen in view of Brown discloses a method of assigning goals called “Service Level Goals or SLGs” to the workload group and correlating the results of the workload and taking action to improve performance:
(Brown Col. 6 lines 50-58: The system's operation has four major phases: 1) assigning a set of incoming request characteristics to workload groups, assigning the workload groups to priority classes, and assigning goals (called Service Level Goals or SLGs) to the work load groups; 2) monitoring the execution of the workload groups against their goals; 3) regulating (adjusting and managing) the workload flow and priorities to achieve the SLGs; and 4) correlating the results of the workload and taking action to improve performance.)

Thus, one of ordinary skill in the art would have motivated to use the teachings of Brown, assigning goals called “Service Level Goals or SLGs” to the workload group and correlating the results of the workload in order to achieve overall performance improvement on the system.

obtaining external resource utilization metrics from the external database management system when the portion is processed for the query execution plan on the external database management system; and adjusting the query execution plan for the query based on the external resource utilization metrics and the SLG. 

Chaudhuri discloses a method of receiving a rewrite constraints specification (e.g., “obtaining external resource utilization metrics from the external database management system”) which identifies a subquery that can occur in database queries (e.g., “the portion is processed for the query execution plan on the external database management system”). The method forms a transformed query plan based on the selected intermediate statistics, (e.g., “adjusting the query execution plan for the query based on the external resource utilization metrics”) and estimates the cardinality of the transformed query plan to arrive at a more accurate cardinality estimate.
(Chaudhuri, Par. [0005] A useful property of a query plan from an optimization perspective is the estimated execution cost, which ultimately decides which is the most efficient plan. The estimated execution cost of a plan, in turn, depends heavily on the cardinality estimates of its sub-plans.
Chaudhuri, Par. [0007] In an embodiment, the database system receives a rewrite constraints specification. The rewrite constraints specification identifies a subquery that can occur in database queries. The identified subquery causes an intermediate result relation to be generated during execution of the containing database query. The database system matches the rewrite constraints specification with a set of database queries.
Chaudhuri, Par. [0023] A method for evaluating a user query accesses stored statistics for the results of intermediate query components. A query optimizer generates a query execution plan and each query plan includes a plurality of intermediate query plan components that verify a subset of records from the database meeting query criteria. The method accesses a query plan and a set of stored intermediate statistics for records verified by query components of the query plan and selects intermediate statistics, such as a cardinality of the query components that apply to the query. The method forms a transformed query plan based on the selected intermediate statistics (possibly by rewriting the query plan) and estimates the cardinality of the transformed query plan to arrive at a more accurate cardinality estimate for the query. For example, one type of intermediate statistic is a histogram that describes the records verified by a given query component.)  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown and Chaudhuri into the system of Ewen and combined because, they are analogous art as being directed to the same field of endeavor, optimizing queries on database system. 

As per claim 13. (Currently Amended) The method of claim 12, wherein altering further includes altering the query execution plan by evaluating rules 

The Chaudhuri discloses a method of evaluating the benefit of a given intermediate statistic over the workload (e.g., “evaluating rules”) and adding intermediate statistics to the pool (e.g., “automated actions”) that provide relatively great benefit:
(Chaudhuri, Par. [0025] If additional intermediate statistics are necessary, and where the relational database has a workload that includes a set of queries that have been executed on the database, a pool of intermediate statistics may be generated based on the queries in the workload. For example, the pool of intermediate statistics may be generated by evaluating the benefit of a given intermediate statistic over the workload and adding intermediate statistics to the pool that provide relatively great benefit.)

and applying automated actions to a local optimization associated with a local portion of the query processed on the local database management system.  

Ewen discloses a method of determining whether a portion of the query is to be executed on the remote data source depend on the cost of executing the portion of the query on the external data source versus the cost of executing the portion of the query locally.
(Ewen [0006] The conventional query optimizer determines the cost of executing portions of the query at a particular external source using the statistics on the remote data to estimate the cardinalities of the results that will come back from the external data source. Thus, whether a portion of the query is to be executed on the remote data source depend on the cost of executing the portion of the query on the external data source versus the cost of executing the portion of the query locally.)

As per claim 14, (Original) The method of claim 13, wherein selecting at least one automated action that alters a local resource priority associated with processing the local portion or that changes the local resource to a different local resource.  

Ewen and combined do not explicitly discloses a method of selecting at least one automated action that alters a local resource priority
However, Ewen in view of Chaudhuri discloses a method of generating intermediate statistics by evaluating the benefit of a given intermediate statistic over the workload (e.g., “priority) and adding (e.g., “automated action that alters”) intermediate statistics to the pool (e.g., “changes the local resource to a different local resource”) that provide relatively great benefit:
(Chaudhuri Par. [0025] If additional intermediate statistics are necessary, and where the relational database has a workload that includes a set of queries that have been executed on the database, a pool of intermediate statistics may be generated based on the queries in the workload. For example, the pool of intermediate statistics may be generated by evaluating the benefit of a given intermediate statistic over the workload and adding intermediate statistics to the pool that provide relatively great benefit. The benefit of a given intermediate statistic may be evaluated by assigning a hypothetical distribution to an attribute corresponding to the intermediate statistic and estimating the cost of evaluating the workload given the hypothetical distribution. A plurality of hypothetical distributions may be assigned to a given attribute and the workload is evaluated for each hypothetical distribution.)

As per claim 15, (Currently Amended) The method of claim 12, wherein altering further includes determining the external system costs based on metadata statistics obtained from the external database management system that estimates a cardinality associated with processing the portion on the external database management system.  

Ewen discloses a method of determining the cost of executing portions of the query at a particular external source (e.g., “determining the external system costs”) using the statistics on the remote data to estimate the cardinalities of the results.
(Ewen [0006] The conventional query optimizer determines the cost of executing portions of the query at a particular external source using the statistics on the remote data to estimate the cardinalities of the results that will come back from the external data source. Thus, whether a portion of the query is to be executed on the remote data source depend on the cost of executing the portion of the query on the external data source versus the cost of executing the portion of the query locally.)

As per claim 16, (Currently Amended) The method of claim 15, wherein determining further includes estimating the cardinality based on a histogram for indices associated with a table used by the external database management system when processing the portion on the external database management system.  

Ewen discloses a method of including the number of rows in the table to determine statistics:
(Ewen [0004] The statistics might include the number of rows in a table, the number of distinct values for a column, histograms of the distribution of data values in a column, the number of distinct index keys, and the most frequent values in a column. Advanced conventional query optimizers may also use joint statistics on groups of columns in order to deal with possible correlations between column values. In addition, many query optimizers also utilize statistics for other parameters in determining the cost.)

As per claim 17, (Currently Amended) The method of claim 12, wherein altering further includes process one or more probing queries on the external database management system to estimate the external system costs.  

Chaudhuri discloses a method of testing (e.g., “probing queries”) whether the current subset of statistics is enough for estimation purposes (e.g., “to estimate the external system costs”), MNSA considers how the presence of such statistics would impact optimization of queries without building statistics first:
(Chaudhuri, Par. [0088] For a given workload, the base table MNSA algorithm incrementally identifies and builds new statistics over the base tables until it determines that no additional statistic is needed. To test whether the current subset of statistics is enough for estimation purposes, MNSA considers how the presence of such statistics would impact optimization of queries without building statistics first.)

As per claim 18, (Currently Amended) The method of claim 12 further comprising, determining based on the adjusting whether the SLG can be satisfied or is unable to be satisfied for the query by the local system as an initiating system for the query. 

Chaudhuri discloses a method of adding (e.g., “adjusting”) the intermediate statistic into the pool of intermediate statistics if a difference in the costs is among the highest differences of all the hypothetical distributions. Otherwise, (e.g., “whether the SLG can be satisfied or is unable to be satisfied for the query”) previously selected intermediate statistics may be used to provide a predetermined benefit to evaluate queries in the workload: 
(Chaudhuri, Par. [0025] lines 9-25: “The benefit of a given intermediate statistic may be evaluated by assigning a hypothetical distribution to an attribute corresponding to the intermediate statistic and estimating the cost of evaluating the workload given the hypothetical distribution. A plurality of hypothetical distributions may be assigned to a given attribute and the workload is evaluated for each hypothetical distribution. Distributions having minimal and maximal cardinalities may be hypothetically assigned to the given intermediate attribute and a cost to execute the queries in the workload may be estimated according to the hypothetical distributions. If a difference in the costs is among the highest differences of all the hypothetical distributions, the intermediate statistic is added to the pool of intermediate statistics. Previously selected intermediate statistics may be discarded if they do not provide a predetermined benefit when used by the query optimizer to evaluate queries in the workload.”) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, being motivated to combine the teachings of Chaudhuri, because it provides benefit of a given intermediate statistic over the workload and adding intermediate statistics to the pool that provide relatively great benefit.

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al., US 20040010488 A1, hereinafter Chaudhuri in view of Brown et al. US 8775413 B2, hereinafter Brown.

As per claim 19, (Currently Amended) A system, comprising: a local data  management system; at least one hardware processor; a non-transitory computer-readable storage medium having executable instructions representing a workload request manager; the workload request manager configured to execute on the at least one hardware processor from the non-transitory computer-readable storage medium and to perform processing to: integrate external statistics associated with an external data management system different from the local database management system fulfilling a portion of a request with local statistics associated with the local database 

Ewen discloses a method of configuring DBMSs utilizing, external data sources (e.g., “different from the local database management system”) that might include independent instances of the same (local) database:
(Ewen [0006] Conventional federated Database Management Systems are conventional DBMSs that are able to interface with independent, external data sources and provide a relational view over remote data. Such external data sources might include independent instances of the same (local) database, third party relational databases and also non- relational data sources like spreadsheets and flat files.)

Chaudhuri discloses a method of accessing a query plan and a set of stored intermediate statistics for records verified by query components of the query plan (e.g., “integrate external statistics associated with an external data management system”) and selects intermediate statistics, such as a cardinality of the query components that apply to the query (e.g., “fulfilling a portion of a request with local statistics associated with the data engine management system fulfilling a second portion of the request”):
(Chaudhuri, Par. [0023] A method for evaluating a user query accesses stored statistics for the results of intermediate query components. A query optimizer generates a query execution plan and each query plan includes a plurality of intermediate query plan components that verify a subset of records from the database meeting query criteria. The method accesses a query plan and a set of stored intermediate statistics for records verified by query components of the query plan and selects intermediate statistics, such as a cardinality of the query components that apply to the query

estimate external costs based on the external statistics; 

Chaudhuri discloses a method of the query optimizer examining an input query and generating a query execution plan that most efficiently returns the results sought by the query in terms of cost (e.g., “estimate external costs”) based on the selected intermediate statistics (possibly by rewriting the query plan) and estimating the cardinality of the transformed query plan to arrive at a more accurate cardinality estimate for the query (e.g., “modify a request execution plan on  . . .  based on the external costs”). 
(Chaudhuri Par. [0023] The method forms a transformed query plan based on the selected intermediate statistics (possibly by rewriting the query plan) and estimates the cardinality of the transformed query plan to arrive at a more accurate cardinality estimate for the query. For example, one type of intermediate statistic is a histogram that describes the records verified by a given query component.
Par. [0047] FIG. 2, Referring again to as already explained, the query optimizer examines an input query and generates a query execution plan that most efficiently returns the results sought by the query in terms of cost. The cost estimation module and its imbedded cardinality estimation module can be modified to utilize statistics on query expressions, or intermediate tables (these statistics will hereinafter be designated SITs) to improve the accuracy of cardinality estimates.)

and modify a request execution plan on the local database 

(Chaudhuri [0041] “The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote memory storage devices.”)

and a Service Level Goal (SLG) associated with the request.  

Brown discloses a method of monitoring the execution of the workload groups against their goals, regulating (adjusting and managing) (e.g., “modify a request execution plan”) the workload flow and priorities to achieve the SLGs and correlating the results of the workload for taking actions to improve performance:
(Brown Col. 6 lines 50-58: The system's operation has four major phases: 1) assigning a set of incoming request characteristics to workload groups, assigning the workload groups to priority classes, and assigning goals (called Service Level Goals or SLGs) to the work load groups; 2) monitoring the execution of the workload groups against their goals; 3) regulating (adjusting and managing) the workload flow and priorities to achieve the SLGs; and 4) correlating the results of the workload and taking action to improve performance.

Thus, one of ordinary skill in the art would have motivated to use the teachings of Brown, monitoring the execution of the workload groups against their goals, regulating (adjusting and managing) the workload flow and priorities to achieve the SLGs and correlating the results of the workload for taking actions to enhance query performance of system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown and Chaudhuri into the system of Ewen and combined because, they are analogous art as being directed to the same field of endeavor, optimizing queries on databases. 

As per claim 20, (Original) The system of claim 19, wherein the workload request manager is further configured to perform processing to assign the external costs to a contract negotiation SLG category and apply rules based on the contract negotiation SLG category to process automated actions to modify the request execution plan. 

Brown discloses a method of using the cost functions to estimated cost information that satisfies the SLG. DBA can then cross-compare cost information to satisfaction levels or business requirements (e.g., “based on the contract negotiation”), if known, to derive an appropriate response time and arrival rate threshold setting, i.e., an appropriate SLG. After the administrator specifies the SLGs, (e.g., “apply rules based on the contract negotiation SLG category”) the system automatically generates the appropriate resource allocation settings (e.g., “to process automated actions to modify the request execution plan”)  
(Brown, Col. 8 lines 13-18: “The DBA can then cross-compare those patterns to satisfaction levels or business requirements, if known, to derive an appropriate response time and arrival rate threshold setting, i.e., an appropriate SLG. After the administrator specifies the SLGs, the system automatically generates the appropriate resource allocation settings, as described below.”
Brown, Col. 24, lines 58-65: “In one embodiment, the present invention uses cost functions of each system 100 to determine routing. Specifically, the cost functions provide estimated cost information that is used in the determining how to route a request, based on which system 100 can meet the SLG. Since each system 100 may be tuned differently, the cost function may be utilized to determine which system 100 should be used for a particular query or query step.”) 

One of ordinary skill in the art would have motivated to use the teachings of Brown, estimating cost information that is used in the determining how to route a request, based on which system can meet the SLG and then perform cross-comparison of those patterns to satisfaction levels or business requirements to find the most optimized route for the given business requirement that would result improved and cost saving query performance.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown into the combined system of Ewen and because, they are analogous art as being directed to the same field of endeavor, optimizing queries on databases. 


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

EVALUATION OF EXISTENTIAL AND UNIVERSAL SUBQUERY IN A RELATIONAL DATABASE MANAGEMENT SYSTEM FOR INCREASED EFFICIENCY (US 5,864,840, Leung et al.) - A relational data base management system includes a query processor that permits consideration of alternative query plans by the query optimizer so one table can be sent to a selected network location for subquery evaluation in consideration of maximum processing efficiency.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154